DETAILED ACTION
This final action is in response to amendment filed on May 24, 2021. In this amendment, claims 1-2, 7, 10-11, 13, and 18 have been amended, claims 4, 15-16, and 19 have been cancelled and claims 20-23 have added. Claims 1-3, 5-14, 17-18 and 20-23 are pending, with claims 1 and 13 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the National Stage of International Application No. PCT/CA2017/051020, filed August 30, 2017, which claims priority from U.S. Provisional Application Serial No. 62/381,930, filed August 31, 2016.

Response to Arguments
Objections To The Claims
Claim objections have been withdrawn in view of amended claims.
Rejections To The Claims Under§ 101
Claim objections have been withdrawn in view of amended claims.
Cited Art Rejections
Applicant’s arguments with respect to cited art rejections have been considered but are moot because the new ground of rejection does not rely on any reference 

Claim Objections
Claims 20-21 is objected to because of the following informalities: 
For claims 20-21, there is insufficient antecedent basis for the term “the machine learning algorithm” in the claims. It appears that the term should be “the AI scanner”.
Also for claim 21, there is insufficient antecedent basis for the term “the blocked content” in the claim. It appears that the term should be “the suspicious content” as recited in claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 13, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2007/0160062, Pub. Date Jul. 12, 2007) and Caspi et al. (US 10,193,902, filed Nov. 2, 2015).
As per claim 1, Morishita discloses an apparatus for network-based, malware analysis (Morishita par. 28, a system implemented on a computer or a network of computers for enhancing network based content inspection; Morishita par. 68, The 
a processor; and a memory configured to store computer program code (Morishita par. 28, [processor and memory of] a computer or a network of computers); wherein the processor, memory, and computer program code are configured to provide: 
a signature scanner (Morishita Fig. 2, Content Recognition Module 12) configured to scan incoming network-based content with signature-based scanning which comprises comparing a signature of the incoming network-based content with previously identified signatures (Morishita par. 47, Initially, the payload 14 is passed through a one-way hash function to calculate a message digest 20 of the payload. The message digest is then passed through a Content Inspection Scheduler (CIS) 22 that compares the message digest 20 with previously stored message digests within a Content Inspection History Lookup (CIHL) Table 24) to identify if the incoming network-based content is a known threat content (Morishita par. 50, If the comparison (step 28) returns a matching CIH record 42 with the Inspection State field 43 being "Inspected", meaning that the digest corresponds to the message digest of previously inspected content, the payload by-passes the content inspection module 16 as recognized payload 14a; Morishita par. 68, The inspection result can be classified on the basis of content. For example, it can be a marker indicating that the content is spam, spyware or a virus); 
scanner (Morishita Fig. 1, Content Inspection Module 16) configured to: 
read the network content which has not been identified as a known threat in the signature-based scanning step without executing the code (Morishita par. 47, If a null matching record is found, meaning that the digest does not correspond to a previously stored digest, the payload content 14b is passed to the content inspection module 16 for inspection … The content inspection module 16 scans the payload for content and classifies the content based on pre-determined criteria); 
a controller (Morishita Fig. 1, Policy Module 15) configured, based on the scans: 
to allow safe content (Morishita par. 46, delivery payload); and 
to block threat content (Morishita par. 70, prevent delivery payload).  
Morishita does not explicitly disclose:
an Artificial Intelligent (Al) scanner configured to: 
read the code of the network content which has not been identified as a known threat in the signature-based scanning step without executing the code; 
use machine learned characteristics of malicious code to assign a risk value to the network content based on the read code of the network content; 
identify content having been assigned a risk score below a safe threshold value as safe content; and 
identify content having been assigned a risk score above a threat threshold as threat content. 
Caspi teaches:
an Artificial Intelligent (Al) scanner (Caspi Fig. 28, malware detector module 7 comprising deep learning module 9) configured to: 
read the code of the network content which has not been identified as a known threat without executing the code (Caspi 28:8-12, seeking in said file for the features present in the dictionary (for instance, seeking for strings or opcodes), or may also comprise seeking in said file for the values of said features in the file (for instance, seeking for the value of a feature of a header of the file)); 
use machine learned characteristics of malicious code (Caspi Figs. 3-4, providing malware files to deep learning module 9 to build dictionary 11) to assign a risk value to the network content (Caspi 31:50-51, the scoring module 16 receives a probability that a file constitutes malware from the deep learning algorithm) based on the read code of the network content (Caspi Fig. 31, extracting features, building vector and feeding the vector to the deep learning algorithm at S3000-3002); 
identify content having been assigned a risk score below a safe threshold value as safe content (Caspi 31:54-59, negative output when the files does not constitute malware… Below this certain threshold, a negative output is provided); and 
identify content having been assigned a risk score above a threat threshold as threat content (Caspi 31:53-58, positive output when the file constitutes malware… a positive output is provided if the probability that the file constitutes malware is above a certain threshold). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Morishita with the teaching of Caspi for an Artificial Intelligent (Al) scanner configured to: read the code of the network content which has not been identified as a known threat in the signature-based scanning step without executing the code; use machine learned characteristics of malicious code to 

As per claim 3, Morishita-Caspi discloses the apparatus according to claim 1. Morishita further discloses the network-based content includes one or more attachments (Morishita par. 54, attachment within an email).  

As per claim 6, Morishita-Caspi discloses the apparatus according to claim 1. Morishita does not explicitly disclose:
wherein the safe threshold is equal to the threat threshold.  
Caspi teaches:
the safe threshold is equal to the threat threshold (Caspi 31:56-59, a positive output is provided if the probability that the file constitutes malware is above a certain threshold. Below this certain threshold, a negative output is provided).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Morishita with the teaching of Caspi for the safe threshold is equal to the threat threshold. One of ordinary skilled in the art would have been motivated because it offers the advantage of detecting 

Claim 13 is a method claim reciting similar subject matters to those recited in the apparatus claim 1, and is rejected under similar rationale.

As per claim 20, Morishita-Caspi discloses the apparatus according to claim 1. Morishita further discloses wherein incoming content identified as being known threat content in the signature-based scan is blocked (Morishita par. 70, if the content is marked as a virus, the instructions may be to warn the recipient that the payload contains a virus and should not be opened. In other examples, the instructions may be to prevent the delivery of payload). 
Morishita does not explicitly disclose:
the blocked content is passed to the machine learning algorithm and is identified to the Al scanner as being blocked, 
wherein the Al scanner is configured to scan the identified content to refine the characteristics which it uses to identify content as a threat based on the identified content received.  
Caspi teaches:
malware content is passed to the machine learning algorithm and is identified to the Al scanner as being malware (Caspi Fig 26, training a deep learning algorithm of a malware detector, based on an input of a plurality of malware files and non malware files), 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Morishita with the teaching of Caspi for the blocked content is passed to the machine learning algorithm and is identified to the Al scanner as being blocked, wherein the Al scanner is configured to scan the identified content to refine the characteristics which it uses to identify content as a threat based on the identified content received. One of ordinary skilled in the art would have been motivated because it offers the advantage of detecting malware using deep learning algorithms that attempt to model high-level abstractions in data.

As per claim 22, Morishita-Caspi discloses the apparatus according to claim 20. Morishita further disclose:
scheduler is configured to prioritize scanning unidentified content (Morishita par. 30, content inspection scheduler that assigns and modifies the system resource allocation priority to an inspection task) which has not been identified as being blocked or allowed (Morishita par. 47, If a null matching record is found, meaning that the digest does not correspond to a previously stored digest, the payload content 14b is passed to the content inspection module 16 for inspection … The content inspection module 16 scans the payload for content and classifies the content based on pre-determined criteria) over identified content which has already been identified as being blocked or 
Morishita does not explicitly disclose:
wherein the Al scanner is configured to prioritize scanning unidentified content which has not been identified as being blocked or allowed over identified content which has already been identified as being blocked or allowed.
Caspi teaches:
the Al scanner (Caspi Fig. 28, malware detector module 7 comprising deep learning module 9).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Morishita with the teaching of Caspi for the Al scanner is configured to prioritize scanning unidentified content which has not been identified as being blocked or allowed over identified content which has already been identified as being blocked or allowed. One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing malware detector to prioritize malware detection to speed up malware analysis.

As per claim 23, Morishita-Caspi discloses the apparatus according to claim 1. Morishita further discloses wherein the apparatus is configured to assign priority and allocate apparatus resources based on both the size of each inspection task and the time taken to complete each content inspection task (Morishita par. 57, the scheduling .

Claims 2, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2007/0160062, Pub. Date Jul. 12, 2007), Caspi et al. (US 10,193,902, filed Nov. 2, 2015) and Yang et al. (US 8584233, published Nov. 12, 2013).
As per claim 2, Morishita-Caspi discloses the apparatus according to claim 1. Morishita-Caspi does not explicitly disclose:
the network-based content includes Multipurpose Internet Mail Extension (MIME) objects.  
Yang teaches:
the network-based content includes Multipurpose Internet Mail Extension (MIME) objects (see Yang 6:47-7:66, Email is another type of web content that may be used to deliver viruses … MIME).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Morishita with the teaching of Yang for the network-based content includes Multipurpose Internet Mail Extension (MIME) objects. One of ordinary skilled in the art would have been motivated because it offers the advantage of detecting malware in the network-based content comprising MIME objects.


wherein the apparatus is configured to identify different types of malware identified as threat content.  
Yang teaches:
identify different types of malware identified as threat content (see Yang 9:11-15, rules may indicate which type of malware receives what level of rating, the action(s) to be taken for each piece of malware may also be determined based on predefine rules and/ or their severity rating levels).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Morishita with the teaching of Yang for the apparatus is configured to identify different types of malware identified as threat content. One of ordinary skilled in the art would have been motivated because it offers the advantage of protecting the system from various malware types.

As per claim 14, Morishita-Caspi-Yang discloses the apparatus according to claim 2. Morishita further discloses the network-based content includes one or more attachments (Morishita par. 54, attachment within an email).  

As per claim 17, Morishita-Caspi-Yang discloses the apparatus according to claim 2. Morishita does not explicitly disclose:
wherein the safe threshold is equal to the threat threshold.  
Caspi teaches:

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Morishita with the teaching of Caspi for the safe threshold is equal to the threat threshold. One of ordinary skilled in the art would have been motivated because it offers the advantage of detecting malware using deep learning algorithms that attempt to model high-level abstractions in data.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2007/0160062, Pub. Date Jul. 12, 2007), Caspi et al. (US 10,193,902, filed Nov. 2, 2015) and Spernow et al. (US 2014/0181975, published Jun. 26, 2014).
As per claim 5, Morishita-Caspi discloses the apparatus according to claim 1. Morishita-Caspi does not explicitly disclose:
wherein the Al scanner is configured to scan the content in parallel.  
Spernow teaches:
scanner is configured to scan the content in parallel (see Spernow par. 14, analyzing using multiple malware engines simultaneously).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Morishita with the teaching of Spernow for the Al scanner is configured to scan the content in parallel. One of ordinary .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2007/0160062, Pub. Date Jul. 12, 2007), Caspi et al. (US 10,193,902, filed Nov. 2, 2015) and O'Connor (US 2016/0352772, filed May 27, 2016).
As per claim 7, Morishita-Caspi discloses the apparatus according to claim 1. Morishita-Caspi does not explicitly disclose:
wherein the threat threshold is higher than the safe threshold, and the Al scanner is configured to: 
identify suspicious content, suspicious content having been assigned a risk score below the threat threshold and above the safe threshold.  
O'Connor teaches:
threat threshold is higher than the safe threshold (O'Connor par. 35, a low threshold may be established and a high threshold may be established. If a domain has a similarity score above a first threshold it may be added to a block list... If a domain has a similarity score below a second threshold, it may be white listed), and scanner is configured to: 
identify suspicious content, suspicious content having been assigned a risk score below the threat threshold and above the safe threshold (O'Connor par. 35, If a domain has a similarity score between the thresholds it may remain unclassified or subjected to additional analysis).  
safe threshold, and the Al scanner is configured to: identify suspicious content, suspicious content having been assigned a risk score below the threat threshold and above the safe threshold. One of ordinary skilled in the art would have been motivated because it offers the advantage of minimizing false positive/negative identification.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2007/0160062, Pub. Date Jul. 12, 2007), Caspi et al. (US 10,193,902, filed Nov. 2, 2015), O'Connor (US 2016/0352772, filed May 27, 2016) and Nachenberg et al. (US 8904520, published Dec. 2, 2014).
As per claim 8, Morishita-Caspi-O'Connor discloses the apparatus according to claim 7. Morishita-Caspi-O'Connor does not explicitly disclose:
wherein the controller is configured to notify the user of identified suspicious content; and prompt the user for input regarding how to process the identified suspicious content.  
Nachenberg teaches:
notify the user of identified content; and prompt the user for input regarding how to process the identified content (Nachenberg 3:1-3, Each of the clients 150 executes a security module 116 to identify and monitor entities such as files or software applications installed on the clients 150; Nachenberg 6:15-18, the malware scanning module 320 may display the reputation information associated with the entity to a user 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Morishita with the teaching of Nachenberg for the controller is configured to notify the user of identified suspicious content; and prompt the user for input regarding how to process the identified suspicious content. One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing user to decide what to do with the identified suspicious content.

As per claim 9, Morishita-Caspi-O'Connor-Nachenberg discloses the apparatus according to claim 8. Morishita-Caspi-O'Connor does not explicitly disclose:
wherein the controller is configured to: 
receive information from other users of the system regarding how to process suspicious content; and Serial No. 16/329,514 Response to Office Action Page 4 
provide this information to the user to allow the user to base their input on information received from other users.  
Nachenberg teaches:
receive information from other users of the system regarding how to process suspicious content (Nachenberg 6:15-18, the malware scanning module 320 may display the reputation information associated with the entity to a user of the client 150 in association with a prompt which allows the user to elect whether or not to remove the 
provide this information to the user to allow the user to base their input on information received from other users (Nachenberg 6:15-18, the malware scanning module 320 may display the reputation information associated with the entity to a user of the client 150 in association with a prompt which allows the user to elect whether or not to remove the entity; Nachenberg 7:35-37, The reputation information can include information provided by the clients 150).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Morishita with the teaching of Nachenberg for the controller is configured to: receive information from other users of the system regarding how to process suspicious content; andSerial No. 16/329,514Response to Office Action Page 4provide this information to the user to allow the user to base their input on information received from other users. One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing user to decide what to do with the identified suspicious content.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2007/0160062, Pub. Date Jul. 12, 2007), Caspi et al. (US 10,193,902, filed Nov. 2, 2015), O'Connor (US 2016/0352772, filed May 27, 2016) and Paithane et al. (US 2015/0220735, published Aug. 6, 2015).
As per claim 10, Morishita-Caspi-O'Connor discloses the apparatus according to claim 7. Morishita-Caspi-O'Connor does not explicitly disclose:
n isolated virtual environment to determine whether the suspicious content contains malware.  
Paithane teaches:
apparatus includes a behavioural scanner (Paithane Fig. 3, system for dynamic analysis), and the apparatus is configured to run suspicious content in an isolated virtual environment (Paithane par. 85, the suspect object is detonated, opened, run, or otherwise processed within the VM instance 196) to determine whether the suspicious content contains malware (Paithane par. 91, The third analysis stage may use that overall confidence score to classify the suspect object or objects as malware).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Morishita with the teaching of Paithane for the apparatus includes a behavioural scanner, and the apparatus is configured to run suspicious content in an isolated virtual environment to determine whether the suspicious content contains malware. One of ordinary skilled in the art would have been motivated because it offers the advantage of analyzing specific behavior of suspect object for malware.

As per claim 21, Morishita-Caspi-O'Connor-Paithane discloses the apparatus according to claim 10. Morishita-Caspi-O'Connor-Paithane discloses:
the blocked content from the behavioural scanner is identified as either comprising malware or as not comprising malware (Paithane par. 91, The third analysis 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Morishita with the teaching of Paithane for the blocked content from the behavioural scanner is identified to the Al scanner as either comprising malware or as not comprising malware. One of ordinary skilled in the art would have been motivated because it offers the advantage of identifying malware analysis result.
Morishita-O'Connor-Paithane does not explicitly disclose:
wherein the blocked content from the behavioural scanner is passed to the machine learning algorithm and is identified to the Al scanner as either comprising malware or as not comprising malware; 
wherein the Al scanner is configured to scan the identified content to refine the characteristics which it uses to identify content as a threat based on the identified content received.  
Caspi teaches:
content is passed to the machine learning algorithm and is identified to the Al scanner as either comprising malware or as not comprising malware (Caspi Fig 26, training a deep learning algorithm of a malware detector, based on an input of a plurality of malware files and non malware files); 
wherein the Al scanner is configured to scan the identified content to refine the characteristics which it uses to identify content as a threat based on the identified 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Morishita with the teaching of Caspi for the blocked content from the behavioural scanner is passed to the machine learning algorithm and is identified to the Al scanner as either comprising malware or as not comprising malware; and the Al scanner is configured to scan the identified content to refine the characteristics which it uses to identify content as a threat based on the identified content received. One of ordinary skilled in the art would have been motivated because it offers the advantage of detecting malware using deep learning algorithms that attempt to model high-level abstractions in data.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2007/0160062, Pub. Date Jul. 12, 2007), Caspi et al. (US 10,193,902, filed Nov. 2, 2015) and White (US 2013/0091579, published Apr. 11, 2013).
As per claim 11, Morishita-Caspi discloses the apparatus according to claim 1. Morishita-Caspi does not explicitly disclose:
wherein the content is processed through the signature and Al scanners at a rate of at least 1 Gbps.  
White teaches:
scanners at a rate of at least 1 Gbps (see White par. 84, detecting zero-day RegEx attack patterns and signatures at a line rate (e.g., 1 Gbps)).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Morishita with the teaching of White for the content is processed through the signature and Al scanners at a rate of at least 1 Gbps. One of ordinary skilled in the art would have been motivated because it offers the advantage of providing fast analysis to reduce delay in data transmission.
  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2007/0160062, Pub. Date Jul. 12, 2007), Caspi et al. (US 10,193,902, filed Nov. 2, 2015), Yang et al. (US 8584233, published Nov. 12, 2013) and O'Connor (US 2016/0352772, filed May 27, 2016).
As per claim 18, Morishita-Caspi-Yang discloses the apparatus according to claim 2. Morishita-Caspi-Yang does not explicitly disclose:
wherein the threat threshold is higher than the safe threshold, and the Al scanner is configured to: 
identify suspicious content, suspicious content having been assigned a risk score below the threat threshold and above the safe threshold.  
O'Connor teaches:
threat threshold is higher than the safe threshold (O'Connor par. 35, a low threshold may be established and a high threshold may be established. If a domain has a similarity score above a first threshold it may be added to a block list... If a domain has 
identify suspicious content, suspicious content having been assigned a risk score below the threat threshold and above the safe threshold (O'Connor par. 35, If a domain has a similarity score between the thresholds it may remain unclassified or subjected to additional analysis).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Morishita with the teaching of O'Connor for the threat threshold is higher than the safe threshold, and the Al scanner is configured to: identify suspicious content, suspicious content having been assigned a risk score below the threat threshold and above the safe threshold. One of ordinary skilled in the art would have been motivated because it offers the advantage of minimizing false positive/negative identification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150254555 A1; Classifying Data With Deep Learning Neural Records Incrementally Refined Through Expert Input
This invention relates generally to machine learning processes and more particularly, to classifying of data with a deep learning neural network.
US 20170262633 A1; System And Method For Automated Machine-Learning, Zero-Day Malware Detection

US 9705904 B1; Neural Attention Mechanisms For Malware Analysis
The subject matter described herein relates to analysis of computer software, and in some examples, to analysis of computer files for discernment of the presence of malware or other undesirable code, executable files, or the like.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANG DO/Primary Examiner, Art Unit 2492